112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Paul A. BONACCI, Appellant,v.Lawrence KING;  Peter Citron, Defendants,Alan Baer, Appellee,Robert Wadman;  Michael Hoch;  City of Omaha, a municipalcorporation;  Grand Jury, Douglas County;  TheCatholic Archbishop, of Omaha, Defendants.
No. 96-1347.
United States Court of Appeals, Eighth Circuit.
Submitted April 29, 1997.Filed May 7, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Paul A. Bonacci appeals the district court's grant of summary judgment to Alan Baer in Bonacci's action pursuant to 42 U.S.C. §§ 1983, 1985, and 1986.  We conclude the court's alternative holdings--that Bonacci did not show he was a member of a traditionally disadvantaged group protected under 42 U.S.C. § 1985(3), and that Bonacci presented no evidence to establish a conspiracy--are correct.  Bonacci has not challenged the dismissal of his supplemental state law claims.  Having reviewed the record and the parties' briefs, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.